DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicants’ election of invention II, claims 16-20, in the reply filed on 03/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
3.	The drawings, filed on 10/17/19, are accepted.

Specification
4.	Claim 18 recites “said electrode” in line 1. It should be “said first electrode”. Appropriate correction is required.
Applicants’ cooperation is requested in correcting any other errors of which applicants may become aware in the specification.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yap et al. (US 9664931 B1).
	With respect to claim 16, Yap et al. (figures 13) disclose an integrated device including electro-optical structure to be poled during device fabrication comprising a substrate (200) or a base layer;22Attorney Docket No. 3400_028NP at least one optical waveguide (202) comprising a silicon nitride (column 30, lines 10-12) deposited on the substrate (200) or the base layer; a first electrode (204, top electrode) deposited on the substrate (200) or the base layer on a first side of or above the at least one optical waveguide (202), the first electrode to accept a first polarity of a high voltage bias (column 31, lines 49-55 and 58-59); a second electrode (206, bottom electrode) deposited on a second side of or below the at least one optical waveguide (202), the second electrode to accept a second polarity of the high voltage bias (column 31, lines 60-63); and wherein the at 
	With respect to claim 18, Yap et al. disclose the integrated device, wherein the first electrode and the second electrode comprise internal operating terminals of the integrated device (column 31, lines 17-22).  
	With respect to claim 20, Yap et al. disclose the integrated device, wherein the integrated device comprises an integrated silicon nitride optical waveguide as part of a CMOS integrated circuit (column 1, lines 24-35).




    PNG
    media_image1.png
    353
    705
    media_image1.png
    Greyscale


	

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
 10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yap et al. (as cited above) in view of Hawkins et al. (US 5093874 A).

However, Hawkins et al. teach a device including at least one of the first electrode and the second electrode comprising an ohmic heating element adapted to accept a heating current applied therethrough (column 5, lines 33-39). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yap et al. to include the at least one of the first electrode and the second electrode comprising an ohmic heating element adapted to accept a heating current applied therethrough (accordance with the teaching of Hawkins) for the purpose of achieving the uniform poling of the polymeric waveguide (column 5, lines 31-32).

Allowable Subject Matter
12.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the integrated device, wherein the optical waveguide comprises a ring resonator, the first electrode is disposed within the ring resonator, and the second electrode disposed outside of the ring resonator, and the first electrode comprises a circular shape, and the second electrode comprises an annulus shape as recited in claim 19.  


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US 8897614 B2) disclose an electro-optical element capable of inhibiting charge injection into an electro-optical material of a core layer in the electro-optical element and preventing a beam shape of light beam transmitting in the electro-optical element from being distorted. And Sugiyama (US 7471853 B2) teaches an optical modulator in which a loss of an electric signal propagated through a signal electrode can be reduced in a configuration obtained by connecting two optical modulators formed on an identical substrate through a curved folded waveguide and which can obtain a large number of chips from one wafer.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883